Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Application filed on 05/29/2020 in which Claims 1-19 were presented for examination. 
Specification
The disclosure is objected to because of the following informalities:
On page 4, Paragraph 16, line 12 recites “back right panel 202” should read “front right panel 202” . 
On page 5, Paragraph 18, line 1 recites “left back panel 204 and front panel 205” should read “right back panel 204 and “right front panel 205”.
On page 5 Paragraph 16, line 11 recites “back rise” should read as “back rise seam”
Appropriate correction is required.
Claim Objections
Claims 1, 6 and 16 are objected to because of the following informalities:  
-Claim 1 recites two “a right back panel” should be a left back panel 
-Claims 6 and 16 recites “the right rear panel” should be “right back panel” 
-Claims 6 and 16 recites “the left rear panel” should be “the left back panel”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6-11 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 6 and 16 are indefinite as they recite that panels have “roughly triangular outline” and which together form “a blade shape” that extends lengthwise in a fairly straight side along the right inner thigh portion parallel to the inseam and which curves to a rounded edge. As applicant first claims that the panels have “roughly triangular outline” and from “a blade shape”, It is unclear as to the structure of the “triangular outline and a blade shape”. Further as this limitation has not been described in the specification, the metes and bounds of the claim limitations are unclear. In addition, as the claims recite having lengthwise in a fairly straight side along the right inner thigh portion parallel to the inseam and which curves to a rounded edge, it is unclear as to how one having ordinary skill in the art can ascertain how to determine if a blade shape can or cannot be consider having “roughly triangular outline” and having lengthwise in fairly straight and parallel to the inseam and have rounded edge as a blade shape can come in variety of shapes and sizes. This rejection applies to any claims that are dependent on claim 6 and 16 (dependency claims 7-11 and 16-19).  
Regarding Claim 5 recites “the assembly” in line 1 and “the fusible assembly” in line 3. There is insufficient antecedent basic for this limitation in the claim. It appears there is no “the assembly” and “the fusible assembly” mentioned previously in the claim and for the purpose of examination “the assembly” and “the fusible assembly” is being considered as “durability assembly”. 
Regarding claim 15 recites “the assembly” in line 1 and “the fusible assembly” in line 3. There is insufficient antecedent basic for this limitation in the claim. It appears there is no “the assembly” and “the fusible assembly” mentioned previously in the claim and for the purpose of examination “the assembly” and “the fusible assembly” is being considered as “durability assembly”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over McGrew Studios- Crotch Maintenance and Repair , herein after referred to as McGrew.
Regarding claim 1, McGrew teaches a stretch denim pant having an interior (inside of the pant shown in Annotated Fig 1) and an exterior (Annotated Fig 1) and comprising a torso portion joined by a front rise seam and a back rise sea on the right side to a right leg portion having a right inseam and on the left side to a left leg portion having an left inseam and forming a crotch member at the intersection of the back rise seam, the front rise seam and the right inseam and the left inseam (refer to Annotated Fig 1 below), and the pant including a durability assembly (Patches, Annotated Fig 2) on the interior of the pant having a right back panel and a right left panel wherein the panels are fused to the interior of the leg portion and sewn into the inseams. (Annotated Fig 3 shows the panels are sewn on the pants along the inseams at the crotch as author of McGrew mentioned on page 17 as “straight-stitched them on” in order to blend in the stich lines with inseams). It is well known in the art that jeans/denim have a degree of stretch and therefore the jeans of McGrew are considered to be “stretch denim”.

    PNG
    media_image1.png
    657
    836
    media_image1.png
    Greyscale

Annotated Fig 1
The examiner respectfully notes that the durability assembly of McGrew in Annotated Fig 2 appears to include only two back panels (a back right panel and a back left panel) and McGrew does not expressly disclose having a right front panel and a left front panel. However, McGrew has stated that “You get better results with multiple pattern pieces. They’ll lay flatter and you’ll achieve a better overall result” (page 8, lines 3-5). McGrew further stated that “You can create your pattern piece’s mirror-image by folding the muslin in half, then cut” which further elaborate how you can create multiple duplication panels by using muslin piece as a pattern for cutting additional front left and right panels. As noted, with additional two front panels, the left front and back panels can be then fused into interior of the left leg portion and sewn in to the left inseam and the right front and back panels can be then fused into interior of the right leg portion and sewn in to the right inseam. (Annotated Fig 2.1).
 Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McGrew to include two more additional panels for the front right and left section of a durability assembly in order to achieve a better result in preventing jeans from wearing out overtime and provide more reliability and boost the confidence level of a user when he/she wears it.  

    PNG
    media_image2.png
    715
    596
    media_image2.png
    Greyscale

Annotated Fig 2

    PNG
    media_image3.png
    665
    704
    media_image3.png
    Greyscale

Annotated Fig 2.1


    PNG
    media_image4.png
    785
    841
    media_image4.png
    Greyscale

Annotated Fig-3
Regarding claim 2, McGrew’s article teaches the limitation of claim 1 as set forth above, and further teaches wherein the right front panel and the left front panel (Fig 2.1) are sewn into the front rise seam. Annotated Fig 3 shows the panels are sewn on the pants along the rise seam at the crotch as McGrew mentioned on page 17, “straight-stitched them on” in order to blend in the assembly’s stitching lines with existing front rise seam. 
 Regarding claim 3, McGrew’s article teaches the limitation of claim 1 as set forth above, and further teaches wherein the right back panel and the left back panel (Fig 2) are sewn into the back rise seam. Annotated Fig 3 shows the panels are sewn on the pants along the rise seam at the crotch McGrew mentioned on page 17, “straight-stitched them on” in order to blend in the assembly’s stitching lines with existing back rise seam. 
Regarding claim 5, McGrew’s article teaches the limitation of claim 1 as set forth above, and further teaches wherein the assembly has an outline with an edge (Annotated Fig 4) and further comprises an adhesive tape (fabric glue, Pg-5; lines 2-6) along the edge between the stretch denim and the fusible assembly (Annotated Fig 4, the fabric glue goes between the stretch denim pant and the back side of the panels where it is in contact with the denim).

    PNG
    media_image5.png
    766
    630
    media_image5.png
    Greyscale

Annotated Fig 4
Regarding claim 6, McGrew’s article teaches the limitation of claim 1 as set forth above, and further teaches wherein the front right panel and the right rear panel (refer to Annotated Fig 2.1 for the destination of each panels) each have roughly triangular outline and which together form a blade shape that extends lengthwise in a fairly straight side along the right inner thigh portion parallel to the inseam and which curves to a rounded edge where the right panels terminates at the inseam, and the front left panel and the left rear panel (refer to Annotated Fig 2.1 for the destination of each panels) each have roughly triangular outline and which together form a blade shape that extends lengthwise in a fairly straight side along the left inner thigh portion parallel to the inseam and which curves to a rounded edge where the left panels terminates at the inseam (refer to Annotated Fig 5 for the structural features of a singular panel since they all are duplication of each other’s in mirror-image).

    PNG
    media_image6.png
    734
    637
    media_image6.png
    Greyscale

Annotated Fig 5
Regarding claim 7, McGrew’s article teaches the limitation of claim 6 as described above, and further teaches wherein each of the right front panel and the left front panel curve upward in the shape of the front rise and the back right and the back left panel each has a top edge that is straight and an inside edge which is also straight and perpendicular to the top edge (refer to Annotated Fig 6 for the structural features). 

    PNG
    media_image7.png
    665
    704
    media_image7.png
    Greyscale

Annotated Fig 6
Regarding claim 8, McGrew’s article teaches the limitation of claim 7 as described above, however McGrew does not expressly teach wherein each of the front right panel and the front left panel has a width that extends 1/20 to 1/8 of the length of the front rise seam, the center rise seam, and back rise seam added together (Annotated Fig 2.1 for the destination of each panels). 
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify McGrew’s front right and left panel to have a width that extends 1/20 to 1/8 of the length of the front rise seam, the center rise seam, and back rise seam added together, in order to help eliminate the bulkiness and to increase the level of comfort to the wearer. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05)
Regarding claim 9, McGrew’s article teaches the limitation of claim 8 as described above, however McGrew does not expressly teach wherein each of the front right panel, the front left panel, the back right panel and the back left panel has a length and a width and the length is 2 to 5 times as long as the width.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify McGrew’s panels (front right and left panels, back right and left panels) to have a length and a width and the length is 2 to 5 times as long as the width, so that it can mainly focus along the inner thigh area when your thighs rub against each other and cause friction while walking or running and in order to provide the extra coverage and strength against thigh chafing. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05)
Regarding claim 10 McGrew’s article teaches the limitation of claim 9 as described above, and further teaches having a stretch edge tape (fabric glue, Pg-5; lines 2-6). However McGrew does not explicitly teach wherein a stretch edge tape having a width of 1/4 to 1 inch in width which is intermediate the durability assembly and the torso portion and the right leg portion and the left leg portion and adhered prior to the seaming of the center rise and inseams.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have McGrew’s a stretch edge tape to have a width of 1/4 to 1 inch in width, in order to help eliminate the bulkiness and to increase comfort to the wearer. The substitution of the adhesive element would be a simple substitution of one known element (a stretch edge tape) for another (fabric glue) to obtain predictable results, an ability to promote adhesion to stick two fabric pieces together. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05)
Regarding claim 11, McGrew’s article teaches the limitation of claim 10 as described above, and further wherein the front right and left panels and the back right and left panels each have a rounded lower edge which forms a portion of a circle. (Annotated Fig 5, see the round edge). However, McGrew does not explicitly teach a portion of a circle having a radius of 0.3 to 2.5 inches.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify McGrew’s panel’s round edge that have a portion of a circle to have a radius of 0.3 to 2.5 inches, in order to help eliminate the bulkiness and to increase the level of comfort to the wearer. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05)
Regarding claim 12, McGrew’s article teaches a stretch pant having an interior (inside of the pant shown in Annotated Fig 1) and an exterior (Annotated Fig 1 above) and comprising a torso portion joined by a front rise seam and a back rise seam on the right side to a right leg portion having an inseam and on the left side to a left leg portion having an inseam and forming a crotch member at the intersection of the back rise seam, the front rise seam and the right inseam and the left inseam (Annotated Fig 1 above), and the pant including a durability assembly on the interior of the pant (Patches, Annotated Fig 2) having a right back panel and a right left panel wherein the panels are fused to the interior of the leg portion and sewn into the inseams. (Annotated Fig 3 shows the panels are sewn on the pants along the inseams at the crotch as author of McGrew mentioned on page 17 as “straight-stitched them on” in order to blend in the stich lines with inseams). It is well known in the art that jeans/denim have a degree of stretch and therefore the jeans of McGrew are considered to be “stretch denim”.
The examiner respectfully notes that the durability assembly of McGrew in Annotated Fig 2 appears to include only two back panels (a back right panel and a back left panel) and McGrew does not expressly disclose having a right front panel and a left front panel. However, McGrew has stated that “You get better results with multiple pattern pieces. They’ll lay flatter and you’ll achieve a better overall result” (page 8, lines 3-5). McGrew further stated that “You can create your pattern piece’s mirror-image by folding the muslin in half, then cut” which further elaborate how you can create multiple duplication panels by using muslin piece as a pattern for cutting additional front left and right panels. As noted with additional two front panels, the left front and back panels can be then fused into interior of the left leg portion and sewn in to the left inseam and the right front and back panels can be then fused into interior of the right leg portion and sewn in to the right inseam. (Annotated Fig 2.1).
 Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McGrew to include the two more additional panels for the front right and left section of a durability assembly in order to achieve a better result in preventing jeans from wearing out overtimes and provide more reliability and boost the confidence level of a user when he/she wears it.  
Regarding claim 13, McGrew’s article teaches the limitation of claim 12 as described above, further teaches wherein the right front panel and the left front panel (Fig 2.1) are sewn into the front rise seam and the right back panel and the left back panel (Fig 2) are sewn into the back rise seam. Annotated Fig 3 shows the panels (the right front panel, the left front panel, the right back panel and the left back panel) are sewn on the pants along the rise seams (back and front) at the crotch as McGrew mentioned on page 17 “straight-stitched them on” in order to blend in the assembly’s stitching lines with existing rise seams.
Regarding claim 15, McGrew’s article teaches the limitation of claim 12 as described above, wherein further teaches wherein the assembly has an outline with an edge (Annotated Fig 4) and further comprises an adhesive tape (fabric glue, Pg-5; lines 2-6) along the edge between the stretch denim and the fusible assembly (Annotated Fig 4, the fabric glue goes between the stretch denim pant and the back side of the panels (assembly) where it is in contact with the denim).
Regarding claim 16, McGrew’s article teaches the limitation of claim 12 as described above, further teaches wherein the front right panel and the right rear panel (refer to Annotated Fig 2.1 for the destination of each panels) each have roughly triangular outline and which together form a blade shape that extends lengthwise in a fairly straight side along the right inner thigh portion parallel to the inseam and which curves to a rounded edge where the right panels terminates at the inseam, and the front left panel and the left rear panel (refer to Annotated Fig 2.1 for destination of each panels) each have roughly triangular outline and which together form a blade shape that extends lengthwise in a fairly straight side along the left inner thigh portion parallel to the inseam and which curves to a rounded edge where the left panels terminates at the inseam (refer to Annotated Fig 5 for the structural features of a singular panel since they all are duplication of each other’s in mirror-image). 
Regarding claim 17, McGrew’s article teaches the limitation of claim 16 as described above, further teaches wherein each of the right front panel and the left front panel curve upward in the shape of the front rise and the back right and the back left panel each has a top edge is straight and an inside edge which is also straight and perpendicular to the top edge (refer to Annotated Fig 6 for the structural features).
Regarding claim 18, McGrew’s article teaches the limitation of claim 17 as described above. However, McGrew does not expressly teach wherein each of the front right panel, the front left panel, the back right panel and the back left panel (Annotated Figure 2.1 for the destination of each panels) has a length and a width and the length is 2 to 5 times as long as the width and each of the front right panel and the front left panel has a width that extends 1/20 to 1/8 of the length of the front rise seam, the center rise seam, and back rise seam added together.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify McGrew’s panels (front right and left panels, back right and left panels) to have a length and a width and the length is 2 to 5 times as long as the width, and a width that extends 1/20 to 1/8 of the length of the front rise seam, the center rise seam, and back rise seam added together, so that it can mainly focus along the inner thigh area when your thighs rub against each other and cause friction while walking or running and in order to provide extra coverage and strength against thigh chafing, and also to help eliminate the bulkiness and to increase the level of comfort to the wearer. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05)
Regarding claim 19, McGrew’s article teaches the limitation of claim 18 as described above, and further teaches wherein the front right and left panels and the back right and left panels each have a rounded lower edge which forms a portion of a circle (Annotated Fig 5, see the round edge). However, McGrew does not explicitly teach a portion of a circle having a radius of 0.3 to 2.5 inches. 
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify McGrew’s panel’s round edge that have a portion of a circle to have a radius of 0.3 to 2.5 inches, in order to help eliminate the bulkiness and to increase the level of comfort to the wearer. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05)
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGrew Studios- Crotch Maintenance and Repair , herein after referred to as McGrew  in view of Carbajal (US8015617B1).  

Regarding claim 4, McGrew’s article teaches the limitation of claim 1 as set forth above, and further teaches having the right front panel and the right back panel and the left front panel and the left back panel (Fig 2.1). However, McGrew fails to teach the panels being a non- woven fusible material. 

Carbajal teaches sheet layers having a non- woven fusible material (Col 2, line 32, Fig 1-2; #14 sheet layers). It is well known in the art that any of these layers can be consider as fusible.
 
McGrew and Carbajal teach analogous art to the claimed invention because it is in the same field of invention: fabric panels. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify McGrew’s panels (front left and right panels, and back left and right panels) to have non-woven fusible material as taught by Carbajal in order to provide reinforcement, durability and can also stabilize and makes sewing process easier. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding claim 14, McGrew’s article teaches the limitation of claim 12 as described above, further teaches having the right front panel and the right back panel and the left front panel and the left back panel (Fig-2.1). However, McGrew fails to teach the panels being a non- woven fusible material. 
Carbajal teaches sheet layers having a non- woven fusible material (Col 2, line 32, Fig 1-2; #14 sheet layers).  It is well known in the art that any of these layers can be consider as fusible. 

McGrew and Carbajal teach analogous art to the claimed invention because it is in the same field of invention: fabric panels/layers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify McGrew’s panels (front left and right panels, and back left and right panels) to have non-woven fusible material as taught by Carbajal in order to provide protection, durability and can also stabilize and makes sewing process easier. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).

Alternative Rejection Using Different Reference
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGrew Studios- Crotch Maintenance and Repair, herein after referred to as McGrew  in view of  Ji(US20190145036A1). 
Regarding claim 4, McGrew’s article teaches the limitation of claim 1 as set forth above, and further teaches having the right front panel and the right back panel and the left front panel and the left back panel (Fig 2.1). However, McGrew fails to teach the panels being a non- woven fusible material. 
Ji teaches lining having a non- woven fusible material (Fig 1, lining 12; Parag 19 line 4). It is well known in the art that any of the fabric lining can be consider as fusible. 
McGrew and Ji teach analogous art to the claimed invention because it is in the same field of invention: Fabric panels/lining for reinforcement. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify McGrew’s panels (front left and right panels, and back left and right panels) to have non-woven fusible material as taught by Ji in order to provide protection, durability and stabilizing and makes sewing process easier. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding claim 14, McGrew’s article teaches the limitation of claim 12 as described above, further teaches having the right front panel and the right back panel and the left front panel and the left back panel (Fig 2.1). However, McGrew fails to teach the panels being a non- woven fusible material. It is well known in the art that any of the fabric lining can be consider as fusible.
Ji teaches lining having a non- woven fusible material (Fig 1, lining 12; Parag 19 line 4).
McGrew and Ji teach analogous art to the claimed invention because it is in the same field of invention: Fabric panels/lining for reinforcement. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify McGrew’s panels (front left and right panels, and back left and right panels) to have non-woven fusible material as taught by Ji in order to provide protection, durability and stabilizing and makes sewing process easier. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20180020746A1 by Wyner discloses an article of clothing is provided that includes a waistband having at least one layer and configured to be positioned near a natural waist of the wearer, and a gusset positioned in a pubic area of the article of clothing and having a curved portion in a posterior portion of the gusset. A back rise seam is positioned on a posterior side of the article of clothing and extends between the waistband and the curved portion of the gusset. The position and size of the waistband and the gusset allows for a short length for the back rise seam and provides an upward lift to the article of clothing to position the article of clothing properly in relation to a body of the wearer.
US-20190110525A1 by Conte discloses a garment structure that is provided to lift glutei and thin hips. The garment structure includes a belt part, a front part, a rear part, and one or more elastic bands positioned within an interior space of the garment structure. The garment structure may include one or more rear elastic bands positioned to be between the user and the rear part when the garment structure is worn by the user, one or more front elastic bands positioned to be between the user and the front part when the garment structure is worn by the user, or both one or more rear and one or more front elastic bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/TIN HTWE OO/
Examiner, Art Unit 3732       
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732